Supplement dated June 28, 2012 PineBridge Mutual Funds (the “Trust”) Statement of Additional Information (“SAI”) dated March 30, 2012, as supplemented June 14, 2012 This supplement makes the following amendments to disclosures in the Trust’s SAI. Effective May 16, 2012, Joseph Altobelli was elected to replace Mark Kadzielawski as the Trust’s Chief Financial Officer and Treasurer.Accordingly, all references to Mr. Kadzielawski are removed and the following biographical information for Mr. Altobelli is included in the table under “Officers of the Trust” beginning on page 35 of the Trust’s SAI. Name, Year of Birth and Address Position(s) Held with Trust Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Funds in Fund Complex Overseen by Trustee(1) Other Directorships Held During the Past Five Years Joseph Altobelli (born 1959) 399 Park Avenue, 4th Floor, New York, NY10022 Chief Financial Officer and Treasurer Indefinite Until Successor Elected; Since May 2012 Chief Financial Officer, Traditional Products, Pinebridge Investments LLC, formerly AIG Global Investment Corp., since November 2008; Chief Financial Officer, Information Technology and Finance, American International Group, Inc. (March 2006-November 2008); Vice President, Private Client Technology (July 2004-March 2006). Not Applicable. Not Applicable. (1)The “Fund Complex” consists of all registered investment companies within the Trust for which the Adviser serves as investment adviser (currently four Funds). ***** Please retain this supplement for future reference.
